     Case 2:17-cr-00198 Document 408 Filed 05/15/20 Page 1 of 8 PageID #: 1954



                       IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON


UNITED STATES OF AMERICA


v.                                                        CRIMINAL NO. 2:17-cr-00198-004


RALPH WHITE


            UNITED STATES RESPONSE TO DEFENDANT’S EMERGENCY
                   MOTION FOR COMPASSIONATE RELEASE


        Defendant Ralph White moves the Court for an order directing his immediate release from

the Federal Correctional Institution in Elkton to home confinement pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) (2018). Because defendant has failed to meet the statutory requirements for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i); because defendant fails to show that

concerns about the spread of COVID-19, without other factors, present extraordinary and

compelling reasons that warrant modification of his sentence and immediate release from custody;

and because the Court has no authority to direct the Bureau of Prisons (hereinafter “BOP”) to place

defendant in home confinement, his motion should be denied.

        On June 18, 2018, this Court sentenced defendant to a term of 60 months imprisonment

followed by a 3 year term of supervised release. Defendant is currently serving that sentence at

FCI Elkton. He has served approximately 29 months incarceration according to the BOP.

Defendant argues that his release to home confinement is appropriate because he does not want to

be exposed to the COVID-19.
   Case 2:17-cr-00198 Document 408 Filed 05/15/20 Page 2 of 8 PageID #: 1955



       Defendant’s motion is brought under the compassionate release provision of 18 U.S.C.

§ 3582(c) (1)(A)(i), as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec.

21, 2018), which added a provision to allow defendants, not only the Director of the BOP, to file

a motion for reduction of sentence after exhausting administrative remedies or waiting 30 days

after the warden’s receipt of a request. 18 U.S.C. § 3582(c)(1)(A)(i) now provides that the Court

may reduce an imposed term of imprisonment “upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier,” after considering the applicable factors set forth in 18 U.S.C. § 3553(a), if it

finds that “extraordinary and compelling reasons warrant such a reduction” and “that such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission.”

       I.      This Court Should Deny the Motion Because Defendant has not Exhausted
               Administrative Remedies

       The defendant admits that he has not exhausted his administrative remedies with the BOP.

In fact, in his motion he admits that he has not met the technical requirements but asserts that he

would be prejudiced if he had to exhaust his administrative remedies and was exposed to the virus

during the process. Instead of seeking the appropriate administrative remedies, defendant filed the

instant motion seeking immediate release. Defendant’s motion fails to address the administrative

procedures being undertaken at FCI Elkton to prevent the introduction of COVID-19 into the

prison. In light of the COVID-19 pandemic, the BOP has instituted procedures to protect the staff

and inmate population at the jail. The following are some of those procedures:



                                                  2
   Case 2:17-cr-00198 Document 408 Filed 05/15/20 Page 3 of 8 PageID #: 1956



       1. All newly-arriving BOP inmates are screened for COVID-19 exposure risk
          factors and symptoms:
              a. Asymptomatic inmates with exposure risk factors are
                  quarantined; and
              b. Symptomatic inmates with exposure risk factors will be isolated
                  and tested for COVID-19 per local health authority protocols.

       2. Enhanced health screening of staff was implemented in areas with "sustained
          community transmission" and at medical referral centers. Sustained community
          transmission is determined by the CDC and will be indicated on the map on the
          CDC’s resource page where state community transmission indicates "Yes."
          Such screening includes self-reporting and temperature checks for 30 days, at
          which time the process will be reevaluated.

       3. Inmates have been educated by staff, with continued education, about how to
          prevent the spread of COVID-19, maintaining good sanitation, and social
          distancing.

       4. BOP implemented modified operations to maximize social distancing in their
          facilities, as much as practicable. Such actions included staggered meal times
          and staggered recreation times, for example, in order to limit congregate
          gatherings.

       5. Movement in the prisons has been restricted including no visitation, no tours,
          no volunteers, and no official travel.

       Additionally, Attorney General Barr has directed the BOP to increase the use of home

confinement to move the most vulnerable inmates out of the most affected facilities. Consistent

with that directive, the BOP began reviewing all inmates who have COVID-19 risk factors, as

described by the Center for Disease Control (CDC), to determine which inmates are suitable for

home confinement. Since the release of the Attorney General's original memo to the BOP on

March 26, 2020 instructing it to prioritize home confinement as an appropriate response to the

COVID-19 pandemic, the BOP has placed an additional 2,144 inmates on home confinement; an

increase of 75.1 percent. See https://www.bop.gov/coronavirus/index.jsp.




                                               3
   Case 2:17-cr-00198 Document 408 Filed 05/15/20 Page 4 of 8 PageID #: 1957



       Defendant’s case is similar to the case of United States v. Eberhart, Case No. 13-cr-00313-

PJH-1, Dkt. No. 64, 2020 WL 1450745 (N.D. Cal. Mar. 25, 2020), where the district court denied

defendant’s request for immediate compassionate release from his five-month supervised release

revocation sentence upon a finding that defendant failed to demonstrate the futility of pursuing

administrative remedies to excuse his failure to exhaust, or even seek administrative remedies at

all, “in light of the government’s demonstration that Santa Rita Jail authorities have implemented

an outbreak control plan, and defendant’s concessions that no COVID-19 cases have yet been

reported at Santa Rita Jail where he is incarcerated” Eberhart, 2020 WL 1450745 at *2 (citing

Ward v. Chavez, 678 F.3d 1042, 1045 (9th Cir. 2012)) (waiving exhaustion requirement for § 2241

habeas petition to change restitution payment schedule as futile where denial of relief was based

on official BOP policy). Because defendant has not satisfied the exhaustion requirement, this Court

lacks authority to grant relief under 18 U.S.C. § 3582(c)(1)(A)(i).

       Moreover, defendant has failed to show that concerns about the potential spread of

COVID-19, without other factors to consider in his particular case, present extraordinary and

compelling reasons that warrant modification of his sentence and immediate release from custody.

Pursuant to 18 U.S.C. § 3582(c)(1)(A), a reduction of sentence under this provision should be

“consistent with applicable policy statements issued by the Sentencing Commission.” General

concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary and

compelling reasons for a reduction in sentence set forth in the Sentencing Commission’s policy

statement on compassionate release, USSG §1B1.13, otherwise, every incarcerated person would

be entitled to compassionate release.




                                                 4
    Case 2:17-cr-00198 Document 408 Filed 05/15/20 Page 5 of 8 PageID #: 1958



       The relevant policy statement identifies medical conditions that meet the “extraordinary

and compelling” requirement as those where the defendant is (i) suffering from a terminal illness,

or (ii) suffering from a serious physical or medical condition, serious functional or cognitive

impairment, or deteriorating physical or mental health because of the aging process, “that

substantially diminishes the ability of the defendant to provide self-care within the environment of

a correctional facility and from which he or she is not expected to recover.” USSG §1B1.13, cmt.

n. 1(A).

       Defendant is 39 years old and at the time of his sentencing reported that he was in excellent

physical health and had no underlying health issues. In his motion, he indicates he has developed

hepatitis that will compromise his immune system. His request is based on his fear of possibly

being exposed to COVID-19 in the facility. Based on this information, defendant does not fall

within the class of individuals who are at risk for serious illness if exposed to COVID-19 as defined

by the CDC.1 Defendant does not assert that his current physical condition is substantially

diminished and he is unable to provide self-care within the environment of FCI Elkton. This is not

a case where the defendant’s health is such that he is confined in bed, or a wheelchair, or other

limiting medical circumstance. Defendant is capable of physically taking care of himself and his

physical condition has not substantially diminished since the imposition of his sentence on June

18, 2018, when this Court sentenced him to 60 months imprisonment.




1
 The CDC defines at risk individuals as those (1) older than 65; (2) those who live in a nursing or
long-term care facility; and (3) persons of any age who have underlying medical conditions,
particularly if not well controlled. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html.
                                                 5
   Case 2:17-cr-00198 Document 408 Filed 05/15/20 Page 6 of 8 PageID #: 1959



       As stated above, the BOP is taking measures to protect inmates and staff from COVID-19.

There is no allegation by the defendant that he is unable to perform self-care, preventive measures

within the confines of the institution to lower his own risk of exposure. The BOP has taken

necessary and precautionary actions to prevent COVID-19 from being introduced into the FCI

Elkton. There is absolutely no indication that defendant cannot take necessary and precautionary

action within the confines of the prison to lower his risk of exposure.

       Defendant is asking this Court to immediately release him to home confinement to

complete his over 20 months because of his fear of exposure. The COVID-19 pandemic poses

extraordinary challenges for individuals, the criminal justice system, and for every institution that

is charged with the housing and oversight of inmates. However, releasing defendants from custody

out of fear of possible exposure without more, when those charged with their care have taken and

continue to take the necessary precautionary measures, opens the flood gates to motions such as

the defendant’s motion and that is not the intent or purpose of 18 U.S.C. § 3582(c)(1)(A)(i).

       II.     This Court Lacks Authority to Direct the BOP to Place Defendant in Home
               Confinement.
       Defendant has asked that this Court order BOP to immediately place him on home

confinement. That request should be denied because this Court lacks authority to direct BOP to
place a defendant in home confinement. Rather, such designation decisions are committed solely

to BOP’s discretion.

       Once a sentence is imposed, BOP is solely responsible for determining an inmate’s place

of incarceration. See 18 U.S.C. § 3621(b); Moore v. United States Att’y Gen., 473 F.2d 1375, 1376

(5th Cir. 1973) (per curiam); see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion)

(“It is well settled that the decision where to house inmates is at the core of prison administrators’

expertise.”). A court has no authority to designate a prisoner’s place of incarceration. United States

                                                  6
   Case 2:17-cr-00198 Document 408 Filed 05/15/20 Page 7 of 8 PageID #: 1960




v. Voda, 994 F.2d 149, 151-52 (5th Cir. 1993). Because the defendant’s request for home

confinement alters only the place of incarceration, not the actual term of incarceration, only BOP

may grant or deny his request.

       For the reasons stated above, the United States respectfully requests the Court to deny

defendant’s emergency motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

                                             Respectfully submitted,

                                             MICHAEL B. STUART
                                             United States Attorney


                                             /s/ John J. Frail
                                             JOHN J. FRAIL
                                             Assistant United States Attorney
                                             WV Bar No. 1265
                                             300 Virginia Street, East
                                             Room 4000
                                             Charleston, WV 25301
                                             Telephone: 304-345-2200
                                             Fax: 304-347-5104
                                             Email: john.frail@usdoj.gov




                                                7
   Case 2:17-cr-00198 Document 408 Filed 05/15/20 Page 8 of 8 PageID #: 1961



                                 CERTIFICATE OF SERVICE

       It is hereby certified that the foregoing “United States Response to Defendant’s Emergency

Motion for Compassionate Release” has been electronically filed and service has been made on

opposing counsel by virtue of such electronic filing on this 15th day of May, 2020, to:


                      .
                              John H. Tinney, Jr., Esquire
                              Hendrickson & Long
                              Post Office Box 11070
                              Charleston, West Virginia 25339
                              Email: jtinney@handl.com




                                             /s/ John J. Frail
                                             JOHN J. FRAIL
                                             Assistant United States Attorney
                                             WV Bar No. 1265
                                             300 Virginia Street, East
                                             Room 4000
                                             Charleston, WV 25301
                                             Telephone: 304-345-2200
                                             Fax: 304-347-5104
                                             Email: john.frail@usdoj.gov




                                                8
